Citation Nr: 1759012	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-00 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left lower extremity disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976 and from February 1977 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously remanded in December 2015.  At that time the issues of whether the reductions of the Veteran's disability rating for his service-connected right knee injury with degenerative joint disease and pain on motion, from 30 percent to 10 percent, with an effective date of March 01, 2015 and the Veteran's disability rating for his service-connected postoperative right knee injury with instability, from 30 percent to noncompensable (zero percent), with an effective date of March 01, 2015, were proper were also remanded.  

However, the claim as to the reduction from 30 to zero percent for the evaluation of the Veteran's service-connected postoperative right knee injury with instability was determined to be not proper and the Veteran's disability rating was restored back to 30 percent by a February 2017 rating decision.  As such, the issue is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating).  

As to the reduction of the Veteran's disability rating for his service-connected right knee injury with degenerative joint disease and pain on motion, the RO determined that the reduction from 30 percent to 10 percent was proper in a February 2017 statement of the case.  However, in correspondence dated March 2017, the Veteran withdrew his appeal as to the reduction of his service-connected right knee injury with degenerative joint disease and pain on motion.  Therefore, the issue is no longer before the Board and the issue on the cover page accurately reflects the only issue remaining on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to the adjudication of the Veteran's claim.

In this regard, per his statement in support of claim, the Veteran stated that he continues to receive care for his left knee at the Lee County VA Healthcare Center in Cape Coral, Florida.  In addition, he stated that he also receives private treatment from Dr. Kagan in Ft. Myers, Florida.  The Veteran then requested that VA obtain his progress notes.  The Board notes that the latest VA treatment records contained in the claims file are dated June 2012, suggesting that the Veteran's treatment has been recent with such records not contained in the Veteran's claims file.  Therefore, upon remand such updated treatment records should be obtained.  38 U.S.C. § 5103(c) (West 2012).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers, both VA and private, from whom he has received treatment for his left knee disability.  After securing any necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file, to include updated private treatment records from Dr. Kagan.  In addition, obtain and associate VA treatment records dated from June 2012 to the present with the claims file.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

If possible, the Veteran should submit this record, and any other new record, to the VA directly. 

2. After completing the requested actions and any additional action deemed necessary after review of the evidence received in response to the above, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

